Title: From Thomas Jefferson to Lormerie, 27 February 1788
From: Jefferson, Thomas
To: Lormerie, M. de



Monsieur
à Paris ce 27me Fevrier 1788.

M. le Comte de Doradour réside à Issoir en Auvergne, au chateau de Serlan.
Je viens de recevoir de M. Claiborne une lettre oú il me dit qu’il est près de vous donner toutes les confirmations possibles de vos titres pour les terres achetées de M. Blackden.

Les recherches historiques et politiques sur les etats unis est une bonne ouvrage, écrite par M. Mazzei, et on peut se confier avec une certitude entière à ses faits.
Je n’ai point des nouvelles récentes sur le progrès de la nouvelle constitution, ni sur la guerre des sauvages. Aussitôt que j’en aurai, j’aurai l’honneur de vous en faire part, ayant celui d’ être avec une considération tres distinguée Monsieur votre tres humble et très obeissant serviteur,

Th: Jefferson

